DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,946,000 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the method(s) of the ‘000 patent employ a combination embraced by the instant claims. In other words, claims 1-19 are anticipated by claims 1-19 of U.S. Patent No. 10,946,000 B2.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,844,540 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 are anticipated by claims 1-17 of U.S. Patent No. 9,844,540 B2.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,463,654 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the method(s) of the ‘654 patent employ a combination embraced by the instant claims. In other words, claims 1-19 are anticipated by claims 1-12 of U.S. Patent No. 10,463,654 B2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinemann et al. British Journal of Cancer (2013), Vol. 108, pages 766-770 (Heinemann); DeMattei et al. US 2010/0016393 A1 (DeMattei); Beljanski et al. Invest New Drugs (2011), Vol. 29, pages 1132-1142 (Belijanski); and Shih et al. Drugs (2014), Vol. 74, pages 1993-2013 (Shih) in combination.
Claims 1-11 are drawn to a combination comprising: 5(i) a first active compound, wherein the first compound is 3-(4-chlorophenyl)- adamantane-1-carboxylic acid (pyridine-4-ylmethyl)-amide or a pharmaceutical acceptable salt thereof, and (ii) a second active compound, wherein the second compound is N--(2,4,6-triisopropylphenylsulfonyl)-3-hydroxyamidino-phenylalanine-4-10ethoxycarbonylpiperazide, a stereoisomer, a racemic mixture, a metabolite, a salt, crystal, or any combination thereof.
Claims 12-19 are drawn to a pharmaceutical composition comprising (i) a first pharmaceutical composition, wherein the first pharmaceutical composition comprises a first active compound, wherein the first compound is 3-(4-chlorophenyl)-adamantane-1-carboxylic acid (pyridine-4-ylmethyl)-amide or a pharmaceutical acceptable salt thereof, and (ii) a second pharmaceutical composition, 10wherein the second pharmaceutical composition comprises a second active compound, wherein the second compound is N--(2,4,6-triisopropylphenylsulfonyl)-3-hydroxyamidino-phenylalanine-4-ethoxycarbonylpiperazide, a stereoisomer, a racemic mixture, a metabolite, a salt, crystal, or any combination thereof.
Heinemann teaches that upamostat (WX-671; e.g., instant a first active compound) is the oral pro-drug of the active metabolite WX-UK1, a novel uPA inhibitor; pharmacokinetic data on WX-UK1 and upamostat were collected in a total of 8 previous studies (page 767). In a randomised trial, Heinemann evaluated the efficacy and safety of an uPA inhibitor administered to cancer patients. Locally advanced pancreatic cancer (LAPC) was chosen for this small initial proof-of-concept study as upamostat and its active metabolite WX-UK1 demonstrated both anti-metastatic and antitumour activity in a CA20948 pancreatic adenocarcinoma rat model. In addition, an additive effect of a combination therapy of upamostat with gemcitabine was observed in the mammary tumour rat model BN472.
Locally advanced pancreatic cancer patients were centrally randomised in a 1:1:1 ratio to receive either gemcitabine (1000 mg m-2 IV over 30 min weekly for 7 weeks in the first 8 weeks, followed by weekly gemcitabine for 3 weeks of a 4-week cycle; arm A), or combination therapy with the same dose and schedule of gemcitabine and a daily oral dose of either 200 mg (arm B) or 400 mg (arm C) upamostat. Dose selection for this study was based on previous preclinical data, on phase I data of WX-UK1 and upamostat in healthy volunteers and on clinical data obtained from two studies in head and neck patients receiving upamostat before surgery (Wilex AG, data on file; Meyer et al, 2008). In order to assess a potential dose-response relationship two dose levels of 200 and 400 mg upamostat daily were selected. Treatment duration was until disease progression or unacceptable toxicity. Pre-defined efficacy endpoints for this proof-of-concept study included objective response rate, time to first metastasis, progression-free survival (PFS) and overall survival (OS). 
Heinemann concluded the combination of the novel uPA inhibitor upamostat with gemcitabine was safe and tolerated well (page 770).
Heinemann differs from the instantly claimed invention in that 1) Heinemann does not teach a composition/combination for treating cancer comprising a stereoisomer, racemic mixture, a metabolite, a salt, crystal, or any combination thereof of upamostat; 2) Heinemann does not teach a composition/combination for treating cancer comprising 3-(4-chlorophenyl)-adamantane-1-carboxylic acid (pyridin-4-ylmethyl)-amide (e.g., ABC294640) or a pharmaceutical acceptable salt thereof; 3) Heinemann does not teach a composition/combination for treating cancer comprising a radiation therapy agent, an immunomodulator, an immune checkpoint inhibitor, or a matrix metalloproteinase inhibitor; and 4) Heinemann does not explicitly teach a composition/combination for treating cancer, wherein the compound(s) is in the form of a capsule. However, these deficiencies would have been obvious in view of the teachings of DeMattie, Beljanski, and Shih in combination.
DeMattie relates to a salt and, more particularly, to a novel salt of 6-(4-bromo-2-chloro-phenylamino)-7-fluoro-3-methyl-3H-benzoimidazole-5-carboxylic acid (2-hydroxy-ethoxy)-amide (hereinafter referred to as “Compound 1”), which is a MEK inhibitor that is useful in the treatment and/or prophylaxis of proliferative disease states, such as cancer, in a mammal [0003]. More specifically, DeMattie relates to a hydrogen sulfate salt of Compound 1 and to processes for the preparation of said salt. DeMattie teaches that the form of a pharmaceutically active compound which is used in medicaments is suitably one that provides for reasonable handling properties, which allow it to be processed and formulated [0012]. However, it is also necessary to ensure that the biological properties of the final formulation, such as dissolution rate of tablets and bioavailability of active ingredient are optimized, and there is frequently compromises to be made in selecting a particular form which best fulfils all these various requirements.
DeMattie teaches, in certain embodiments, salts of Compound 1 are crystalline [0023]. The crystalline salts have been found to be better than the free base in terms in their handling properties from a manufacturing point of view, in particular their static and flow properties. The formation of salts may provide a means of purification, as process impurities can be separated and salts are generally easier to isolate than the free base. The dissolution rate of this crystalline salt, as well as its bioavailability has been found to be particularly high as compared to the free base and other salts [0024]. The enhanced bioavailability of the hydrogen sulfate salt of Compound 1 over the free base has been shown to be independent of the formulation used for administration. DeMattie teaches that the composition may be in a form suitable for oral administration (for example as tablets, lozenges, hard or soft capsules, emulsions, dispersible powders or granules, syrups, elixirs or oily or extemporaneously prepared aqueous suspensions) [0043].
Particular examples of proliferative disorders, which may be treated using the salts or compositions of DeMattie, include hyperproliferative disorders in a mammal. Particular cancers are brain, lung, squamous cell, bladder, gastric, pancreatic, breast, head, neck, renal, kidney, ovarian, prostate, colorectal, esophageal, testicular, gynecological or thyroid cancer [0047]. DeMattie teaches that the hydrogen sulfate salt of Compound 1 may be applied as a sole therapy or may involve, in addition to the hydrogen sulfate salt of Compound 1, one or more other substances and/or treatments [0054]. Such conjoint treatment may be achieved by way of the simultaneous, sequential or separate administration of the individual components of the treatment. In the field of medical oncology it is normal practice to use a combination of different forms of treatment to treat each patient with cancer. In medical oncology the other component(s) of such conjoint treatment in addition to Compound 1 hydrogen sulfate salt may be surgery, radiotherapy or chemotherapy. Such chemotherapy may cover categories of therapeutic agent such as: MMP-2 (matrix-metalloprotienase 2) inhibitors, MMP-9 (matrix-metalloprotienase 9) inhibitors [0055].
Because SK inhibitors and the multi-kinase inhibitor sorafenib both suppress the MAP kinase pathway, Beljanski hypothesized that their combination may provide enhanced inhibition of tumor growth (Abstract). Therefore, Beljanski evaluated the effects of two SK inhibitors, ABC294640 (a SK2-specific inhibitor) and ABC294735 (a dual SK1/SK2 inhibitor), alone and in combination with sorafenib on human pancreatic adenocarcinoma (Bxpc-3) and kidney carcinoma (A-498) cells in vitro and in vivo. Exposure of either Bxpc-3 or A-498 cells to combinations of ABC294640 and sorafenib or ABC294735 and sorafenib resulted in synergistic cytotoxicity, associated with activation of caspases 3/7 and DNA fragmentation. Additionally, strong decreases in ERK phosphorylation were observed in Bxpc-3 and A-498 cells exposed to either the sorafenib/ABC294640 or the sorafenib/ABC294735 combination. Oral administration of either ABC294640 or ABC294735 to mice led to a delay in tumor growth in both xenograft models without overt toxicity to the animals. Tumor growth delay was potentiated by co-administration of sorafenib. These studies show that combination of an SK inhibitor with sorafenib causes synergistic inhibition of cell growth in vitro, and potentiates antitumor activity in vivo. Thus, a foundation is established for clinical trials evaluating the efficacy of combining these signaling inhibitors.
Shih teaches that immune checkpoint inhibitors are designed to interrupt inhibitory immune signals and restore immune responses against tumors (Abstract). Numerous immune checkpoint inhibitors are in advanced stages of development and show activity across multiple tumor types, including advanced melanoma and advanced non-small-cell lung cancer.
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, the references may be combined to show obviousness because Heinermann, DeMattei, Beljanski, and Shih are each drawn to the treatment of cancer. They are from the same field of endeavor, and/or are reasonably pertinent to a combination suitable for cancer treatment comprising: 
(i) a first pharmaceutical composition comprising a therapeutically effective amount 5of a first compound, wherein the first compound is ABC294640 or a pharmaceutical acceptable salt thereof; and 
(ii) a second pharmaceutical composition comprising a therapeutically effective amount of a second compound, wherein the second compound is upamostat (WX-671), a stereoisomer, a racemic mixture, a metabolite, a salt, crystal, or any combination thereof.
In the absence of unexpected results, the formulation of upamostat into a stereoisomer, racemic mixture, a metabolite, a salt (e.g., a hydrogen sulfate salt), crystal, a hard or soft capsule, or any combination thereof would have been prima facie as evidenced by DeMattei. DeMattei teaches that a pharmaceutically active compound which is used in medicaments is suitably one that provides for reasonable handling properties, which allow it to be processed and formulated [0012]. However, it is also necessary to ensure that the biological properties of the final formulation, such as dissolution rate of tablets and bioavailability of active ingredient are optimized, and there is frequently compromises to be made in selecting a particular form which best fulfils all these various requirements. 
Regarding a stereoisomer, racemic mixture, a metabolite, a salt (e.g., a hydrogen sulfate salt), or crystal of upamostat, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” 
In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to combine upamostat with ABC294640 as each compound was known in the art at the time of filing as being useful for treating cancer. It would have further been obvious to one of ordinary skill in the art to further combine upamostat and ABC294640 with one or more additional compounds know in the art to be suitable for treating cancer such as a radiation therapy agent, an immunomodulator, an immune checkpoint inhibitor, and/or a matrix metalloproteinase inhibitor. Use of materials in combination, each of which is known to function for intended purpose, is generally held to be prima facie obvious as the idea of combining them flows logically from their having been individually taught in the prior art.  In the instant case, Heinemann teaches that administering a combination of the upamostat with gemcitabine was safe and tolerated well in the treatment of cancer; Beljanski teaches the administration of ABC294650 for treating cancer; DeMattie teaches the administration of MMP-2 (matrix-metalloprotienase 2) inhibitors or MMP-9 (matrix-metalloprotienase 9) inhibitors for treating cancer and combination therapy including radiotherapy; and Shih teaches a method for treating cancer comprising an immunomodulator or immune checkpoint inhibitor. Thus claims that require no more than the combination of two or more anti-cancer compositions together in order to treat cancer in a patient set forth prima facie obvious subject matter.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
All of the instant limitations are taught by the combination of Heinemann, DeMattie, Beljanski, and Shih. A person of ordinary skill in the art would have had a reason to combine the teachings of Heinemann, DeMattie, Beljanski, and Shih. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Heinemann, DeMattie, Beljanski, and Shih. Thus, claims 1-19 would have been obvious based on the preponderance of the evidence.

Conclusion
Claims 1-19 are pending. Claims 1-19 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/